Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 12/22/2020 has been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Charles W. Gray (Reg. No. 61,345) on March 26, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claims 3, 5, 8, 10, 13, 15, 17, 20, 22, 25, 27, 30, 32 and 34-38 are canceled.
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16, 18-19, 21, 23-24, 26, 28-29, 31 and 33 are amended as presented below:
1. (Currently Amended) A method for managing a primary cell, Pcell, or a primary secondary cell, PScell, comprising:
determining, by a central unit, CU, the Pcell or the PScell of a User Equipment, UE; and
, based on determining the Pcell or the PScell of the UE, a PCell/PScell change message to a distributed unit, DU, wherein the PCell/PScell change message comprises an identifier of a cell which needs to be switched to the Pcell or the PScell, and the CU and the DU jointly serve the UE.
2. (Previously Presented) The method according to claim 1, wherein after the transmitting, by the CU, the PCell/PScell change message to the DU, the method further comprises:
receiving, by the CU, layer 2 configuration information sent by the DU for Pcell or PScell handover, wherein the layer 2 configuration information comprises configuration parameter information required for Pcell or PScell handover;
generating, by the CU, an radio resource control, RRC, message according to the layer 2 configuration information; and
transmitting, by the CU, the RRC message to the DU so as to transmit the RRC message to the UE through the DU;
wherein after the generating, by the CU, the RRC message according to the layer 2 configuration information, the method further comprises:
sending, by the CU, layer 2 reset indication information to the DU, wherein the layer 2 reset indication information indicates the DU to perform a layer 2 reset.
3. (Cancelled) 
4. (Previously Presented) The method according to claim 2, wherein if the PScell is what is determined, the transmitting, by the CU, the RRC message to the UE comprises:

5. (Cancelled)
6. (Previously Presented) The method according to claim 2, wherein after the sending, by the CU, layer 2 reset indication information to the DU, the method further comprises:
receiving, by the CU, a reset feedback message sent by the DU, wherein the reset feedback message comprises a downlink transmission address newly allocated to each data radio bearer, DRB.
7. (Previously Presented) The method according to claim 2, wherein after transmitting, by the CU, the RRC message to the UE, the method further comprises:
receiving, by the CU, an RRC reconfiguration completion message sent by the UE so as to determine that the UE completed a Pcell or PScell handover;
wherein after receiving, by the CU, the RRC reconfiguration completion message sent by the UE, the method further comprises:
sending, by the CU, a cell handover completion message to the DU, wherein the cell handover completion message is used for indicating that the UE completed the Pcell or PScell handover.
8. (Cancelled)
9. (Previously Presented) The method according to claim 1, wherein the determining, by the CU, the Pcell or PScell of the UE comprises:

determining, by the CU, a cell with a best average parameter index characterized by the three kinds of parameter information as the Pcell or the PScell;
wherein the obtaining by the CU, the PUCCH load condition information of the cell serving the UE comprises:
sending, by the CU, PUCCH load reporting request information to the DU, wherein the PUCCH load reporting request information comprises information of the cell serving the UE;
receiving, by the CU, PUCCH load reporting response information sent by the DU so as to determine that the DU is capable of executing a PUCCH load reporting request required by the CU; and
receiving, by the CU, the PUCCH load condition information sent by the DU.
10. (Cancelled)
11. (Currently Amended) A method for managing a primary cell, Pcell, or a primary secondary cell, PScell, comprising:
determining, by a distributed unit, DU, a Pcell or a PScell of a User Equipment, UE; and
generating, by the DU, based on determining the Pcell or the PScell of the UE, layer 2 configuration information, wherein the layer 2 configuration information comprises configuration parameter information required for a Pcell or PScell handover; and
sending, by the DU, the layer 2 configuration information to a central unit, CU, wherein the CU and the DU jointly serve the UE.

receiving, by the DU, an radio resource control, RRC, message sent by the CU; and
sending, by the DU, the RRC message to the UE; wherein after the sending, by the DU, the RRC message to the UE, the method further comprises: receiving, by the DU, a cell handover completion message sent by the CU so as to determine that the UE completed a Pcell or PScell handover;
or
after the sending, by the DU, the layer 2 configuration information to the CU, the method further comprises: receiving, by the DU, layer 2 reset indication information sent by the CU; and performing, by the DU, layer 2 reset according to the layer 2 reset indication information.
13. (Cancelled) 
14. (Previously Presented) The method according to claim 12, wherein after the performing, by the DU, the layer 2 reset according to the layer 2 reset indication information, the method further comprises:
generating, by the DU, a reset feedback message, wherein the reset feedback message comprises a downlink transmission address newly allocated to each data radio bearer, DRB; and
sending, by the DU, the reset feedback message to the CU.
15. (Cancelled) 
16. (Previously Presented) The method according to claim 11, wherein the determining of the Pcell or PScell of the UE by the DU comprises:

determining, by the DU, a cell with a best average parameter index characterized by the two kinds of parameter information as the Pcell or the PScell;
wherein the obtaining, by the DU, the RRM measurement information of the UE comprises:
sending, by the DU, an RRM measurement request message carrying an equipment identifier of the UE to the CU;
receiving, by the DU, RRM measurement response information sent by the CU so as to determine that the CU can execute a measurement required by the CU; and
receiving, by the DU, a latest RRM measurement result for the UE sent by the CU.
17. (Cancelled)
18. (Currently Amended) A device for managing a primary cell, Pcell or a a primary secondary cell, PScell, comprising:
a processor configured to:
determine the Pcell or the PScell of a User Equipment, UE; and
transmit, based on determining the Pcell or the PScell of the UE, a PCell/PScell change message to a distributed unit , DU, wherein the PCell/PScell change message comprises an identifier of a cell which needs to be switched to the Pcell or the PScell, and the device and the DU jointly serve the UE.

the processor is further configured to generate an radio resource control, RRC message according to the layer 2 configuration information; and
the processor is further configured to transmit the RRC message to the DU so as to transmit the RRC message to the UE through the DU;
wherein the processor is further configured to:
send layer 2 reset indication information to the DU, wherein the layer 2 reset indication information indicates the DU to perform layer 2 reset.
20. (Cancelled)
21. (Previously Presented) The device according to claim 19, wherein if the PScell is what is determined, the processor is further configured to:
transmit the RRC message to an master evolved node B, MeNB, serving the UE so as to transmit the RRC message to the UE through the MeNB.
22. (Cancelled) 
23. (Previously Presented) The device according to claim 19, wherein the processor is further configured to:
receive a reset feedback message sent by the DU, wherein the reset feedback message comprises a downlink transmission address newly allocated to each data radio bearer, DRB.

receive an RRC reconfiguration completion message sent by the UE so as to determine that the UE completed the Pcell or PScell handover;
wherein the processor is further configured to:
send a cell handover completion message to the DU, wherein the cell handover completion message is used for indicating that the UE completed the Pcell or PScell handover.
25. (Cancelled)
26. (Previously Presented) The device according to claim 18, wherein a processor is configured to:
obtain three kinds of parameter information, namely service load information and physical uplink control channel, PUCCH, load condition information of cells serving a UE, and signal quality of the UE; and
determine a cell with a best average parameter index characterized by the three kinds of parameter information as a Pcell or a PScell;
wherein the processor is further configured to:
send PUCCH load reporting request information to the DU, wherein the PUCCH load reporting request information comprises the information of the cells serving the UE;
receive PUCCH load reporting response information sent by the DU so as to determine that the DU is capable of executing a PUCCH load reporting request required by the device; and
receive the PUCCH load condition information sent by the DU.
27. (Cancelled)

a processor configured to:
 determine a Pcell or the PScell of a User Equipment, UE; and generate layer 2 configuration information, wherein the layer 2 configuration information comprises configuration parameter information required for a Pcell or PScell handover; and
send, based on determining the Pcell or the PScell of the UE, the layer 2 configuration information to a central unit, CU, wherein the CU and distributed unit, DU, jointly serve the UE.
29. (Previously Presented) The device according to claim 28, wherein the processor is further configured to receive an radio resource control, RRC, message transmitted by the CU; and
the processor is further configured to transmit the RRC message to the UE;
wherein the processor is further configured to receive layer 2 reset indication information sent by the CU; and
the processor is further configured to perform layer 2 reset according to the layer 2 reset indication information;
wherein the processor is further configured to:
receive a cell handover completion message sent by the CU so as to determine that the UE completed Pcell or PScell handover.
30. (Cancelled)

the processor is further configured to send the reset feedback message to the CU.
32. (Cancelled)
33. (Previously Presented) The device according to claim 28, wherein the processor is configured to:
obtain two kinds of parameter information, namely radio resource management, RRM, measurement information of the UE and uplink channel estimation results of cells; and
determine a cell with a best average parameter index characterized by the two kinds of parameter information as the Pcell or the PScell;
wherein the processor is further configured to:
send an RRM measurement request message carrying an equipment identifier of the UE to the CU;
receive RRM measurement response information sent by the CU so as to determine that the CU is capable of executing a measurement required by the device; and
receive a latest RRM measurement result for the UE sent by the CU.
34-38. (Cancelled)
Reasons for allowance
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16, 18-19, 21, 23-24, 26, 28-29, 31 and 33 are allowed (renumbered as claims 1-20).
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 11-14) filed on 03/17/2021.
 Regarding claim 1, In addition to Applicant’s Amendments and remarks filed on
03/17/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determining, by a central unit, CU, the Pcell or the PScell of a User Equipment, UE; and
transmitting, by the CU, based on determining the Pcell or the PScell of the UE, a PCell/PScell change message to a distributed unit, DU, wherein the PCell/PScell change message comprises an identifier of a cell which needs to be switched to the Pcell or the PScell, and the CU and the DU jointly serve the UE.”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
Regarding claim 11, In addition to Applicant’s Amendments and remarks filed on 
03/17/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determining, by a distributed unit, DU, a Pcell or a PScell of a User Equipment, UE; and
generating, by the DU, based on determining the Pcell or the PScell of the UE, layer 2 configuration information, wherein the layer 2 configuration information comprises configuration parameter information required for a Pcell or PScell handover; and
sending, by the DU, the layer 2 configuration information to a central unit, CU, wherein the CU and the DU jointly serve the UE.”, in conjunction with other claim elements as recited in claim 11, over any of the prior art of record, alone or in combination.
Regarding claim 18, In addition to Applicant’s Amendments and remarks filed on
determine the Pcell or the PScell of a User Equipment, UE; and
transmit, based on determining the Pcell or the PScell of the UE, a PCell/PScell change message to a distributed unit, DU, wherein the PCell/PScell change message comprises an identifier of a cell which needs to be switched to the Pcell or the PScell, and the device and the DU jointly serve the UE.”, in conjunction with other claim elements as recited in claim 18, over any of the prior art of record, alone or in combination.
Regarding claim 28, In addition to Applicant’s Amendments and remarks filed on 
03/17/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determine a Pcell or the PScell of a User Equipment, UE; and generate layer 2 configuration information, wherein the layer 2 configuration information comprises configuration parameter information required for a Pcell or PScell handover; and
send, based on determining the Pcell or the PScell of the UE, the layer 2 configuration information to a central unit, CU, wherein the CU and distributed unit, DU, jointly serve the UE.”, in conjunction with other claim elements as recited in claim 28, over any of the prior art of record, alone or in combination.
Therefore, claims 1-2, 4, 6-7, 9, 11-12, 14, 16, 18-19, 21, 23-24, 26, 28-29, 31 and 33 considered allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645